It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed for error in affirming instead of reversing the judgment of the court of common pleas for error committed by said court of common pleas in overruling defendant’s motion made at the conclusion of the state’s evidence in chief, and renewed at the conclusion of all the evidence, to *420direct the jury to return a verdict for the defendant. And this court proceeding to render the judgment the circuit court should have rendered, it is considered and adjudged that the judgment of the court of common pleas be and the same hereby is reversed and held for naught and the plaintiff in error, Emmett Ewing, is discharged.
Crew, Spear, Davis and Shauck, JJ., concur. Price, J., dissents.